Citation Nr: 0814502	
Decision Date: 05/02/08    Archive Date: 05/12/08	

DOCKET NO.  05-02 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral hearing 
loss.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty from May 1968 to May 
1970.  For service in the Republic of Vietnam, the veteran 
was awarded the Aircraft Crewman Badge and Bronze Star Medal 
with V device, among others.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Boise, Idaho.  The case is now ready for appellate 
review.  



FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the appeal has been requested or obtained.

2.  Entitlement to service connection for hearing loss and 
tinnitus was denied in prior final and unappealed rating 
decisions in September 2000 and March 2001.  

3.  Other than cumulative argument, no evidence of any kind 
with respect to tinnitus has been submitted or received to 
reopen a claim for service connection for tinnitus.  

4. A November 2003 private examination report is both new and 
material to reopen the claim for service connection for 
bilateral hearing loss.

5.  A preponderance of the competent, objective medical 
evidence on file is against the veteran's claim that current 
hearing loss is attributable to any incident, injury or 
disease of active military service.




CONCLUSIONS OF LAW

1.  Evidence received in support of the veteran's application 
to reopen a claim for service connection for tinnitus is not 
new and material, and the claim is not reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2007).  

2.  Evidence received in support of the veteran's application 
to reopen a claim for service connection for bilateral 
hearing loss is new and material, and the claim is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2007).  

3.  Bilateral hearing loss was not incurred or aggravated in 
active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1137, 1154, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Law and Regulation:  VCAA and regulations implementing this 
liberalizing legislation are applicable to the veteran's 
claims.  VCAA requires VA to notify claimants of the evidence 
necessary to substantiate their claims, and to make 
reasonable efforts to assist claimants in obtaining such 
evidence.  

The veteran was provided formal VCAA notice in December 2003, 
prior to the issuance of the rating decision now on appeal 
from February 2004.  This notice informed him of the evidence 
necessary to substantiate his claims, the evidence he was 
responsible to submit, the evidence VA would collect on his 
behalf, and advised he submit any relevant evidence in his 
possession.  The service medical records were collected for 
review as were certain VA outpatient treatment records.  The 
veteran submitted the statement of a private medical doctor.  
The veteran was provided a VA examination relevant to both of 
these claims which included a review of the claims folder and 
a request for opinions consistent with VCAA at 
38 U.S.C.A. § 5103A(d).  All known available evidence has 
been collected for review.  

The Board also finds that the December 2003 VCAA notice 
satisfies the specificity requirements in the case of Kent v 
Nicholson, 20 Vet. App. 1 (2006).  That notice specifically 
informed the veteran that each of these claims had been 
denied in a prior unappealed rating decision.  He was 
provided the regulatory definitions of both new evidence and 
material evidence.  He was specifically informed that these 
claims had been denied in the past because of an absence of 
evidence demonstrating that hearing loss and tinnitus were 
attributable to incidents of service.  This was the key 
evidence lacking at the time of prior final adjudications, 
and the essential evidence necessary to substantiate these 
claims.  He was also provided additional specific advice on 
how to substantiate his claims including the need for current 
medical evidence identifying current disability, competent 
medical evidence demonstrating a reasonable possibility that 
disability at present was caused or aggravated during 
military service.  The veteran was provided notice of why 
these claims were denied, which also explained the evidence 
which was necessary to substantiate the claims, in the prior 
final rating decisions issued in September 2000 and March 
2001, and a January 2002 Statement of the Case.  VCAA is 
satisfied in this appeal.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  38 U.S.C.A. § 5108.  
New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with the previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final 
denial, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  

Service connection may be established for disease or injury 
incurred or aggravated in line of active military duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted for certain specified diseases, including 
organic diseases of the nervous system, which are shown to 
have become manifest to a compensable degree within one year 
from the date of separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required where the condition noted during service is not 
shown to be chronic, or when a diagnosis of chronicity may be 
legitimately questioned.  When chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b).  

For VA disability compensation purposes, hearing loss will 
not be considered to be a disability until and unless the 
auditory thresholds in any of the relevant frequencies for 
speech at 500, 1,000, 2,000, 3,000 and 4,000 Hertz is 
40 decibels or greater, or when the thresholds for at least 
three of these relevant frequencies are 26 decibels or 
greater, or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.85.  
Additionally, the US Court of Appeals for Veterans Claims 
(Court) has held that the threshold for normal hearing is 
from 0 to 20 decibels, and that thresholds above 20 decibels 
indicate at least some degree of hearing loss.  Hensley v. 
Brown, 5 Vet. App. 155, 157 (1993).  

New and Material Evidence:  The veteran's claims for service 
connection for bilateral hearing loss and tinnitus were 
denied in rating decisions issued in September 2000 and March 
2001.  On each occasion, the only evidence on file was the 
service medical records.  Those records revealed that the 
veteran had a preservice hearing loss for the left ear which 
actually improved to some degree based upon subsequent 
audiometric examinations during and in the year following 
service separation.  On each of three examinations during 
service, the veteran affirmatively noted that he did not have 
hearing loss or ear trouble.  The service medical records 
contained no complaints, findings, treatment or diagnosis for 
hearing loss or tinnitus at any time.  At the time each of 
these prior final and unappealed rating decisions was issued, 
the veteran had not submitted any evidence substantiating 
current hearing loss for VA purposes or objective 
documentation of tinnitus.  

The veteran filed an application to reopen claims for service 
connection for tinnitus and hearing loss in November 2003.  
Although he subsequently did submit the record of a private 
medical examination which found that the veteran did have 
hearing loss, that examination again contained no complaint 
or finding of tinnitus or ringing of the ears.  The veteran 
was subsequently provided a VA audiometric examination in 
February 2005 and the veteran made no complaint of tinnitus 
at the time of this examination nor were there any findings 
of tinnitus.  

The Board finds that the veteran has failed to submit any new 
and material evidence sufficient to reopen a claim for 
service connection for tinnitus.  Any written argument of the 
veteran submitted to reopen is essentially cumulative with 
argument already on file at the time of prior final denials 
and cannot be considered new and material evidence to reopen 
a claim for service connection for tinnitus.  There was no 
objective complaint or finding of tinnitus at any time during 
or subsequent to service, the veteran has failed to submit 
any evidence that he has tinnitus at present which is 
attributable to any incident, injury or disease of military 
service, and in the absence of any new and material evidence 
to reopen, that claim is not reopened, and the appeal with 
respect to tinnitus is denied.  

With respect to the veteran's claim for service connection 
for bilateral hearing loss, he did submit the November 2003 
report of private medical examination which found that the 
veteran had hearing loss disability at present, and which 
included a clinical opinion that this hearing loss had been 
caused by the veteran's exposure to acoustic trauma during 
service overseas in the military.  This evidence was not 
previously of record and is certainly material to the claim.  
The RO considered this evidence new and material sufficient 
to reopen that claim and the Board concurs.  Accordingly, the 
claim for service connection for bilateral hearing loss will 
be considered on the merits, and include a discussion of all 
of the evidence on file.  Barnett v. Brown, 83 F.3d 130 (Fed. 
Cir. 1996). 

Analysis for Hearing Loss:  At the time the veteran received 
his March 1968 preinduction physical examination, all pure 
tone decibel thresholds were at 20 decibels or less for each 
ear except that the reported decibel threshold for the left 
ear at 4,000 Hertz was 40.  This was clearly noted in the 
preinduction audiometric examination for enlistment and 
defeats any presumption of sound condition with respect to 
left ear hearing loss in accordance with VA laws and 
regulations.  

The veteran was subsequently examined for service separation 
in March 1970, at which time all pure tone decibel thresholds 
at the relevant frequencies for speech were again 20 decibels 
or less, except this time the reported decibel threshold for 
the left ear at 4,000 Hertz was 35; a 5-decibel improvement 
from the time of the audiometric examination at enlistment.  
Moreover, in completing a report of medical history at 
service separation, the veteran affirmatively noted that he 
did not have ear, nose or throat trouble, running ears, or 
hearing loss.  The service medical records otherwise contain 
no complaints, finding, treatment or diagnosis for hearing 
loss at any time.  

It is also noteworthy that there is a physical examination 
for enlistment in the Army National Guard in November 1971, 
some 20 months after the veteran was separated from active 
military service.  At this time, all of the relevant decibel 
thresholds for speech were entirely normal for each ear.  
Also noteworthy is the fact that some 20 months after the 
veteran was separated from service, in completing a report of 
medical history, the veteran again noted that he did not have 
any ear, nose or throat trouble or hearing loss.  There is, 
following service separation in May 1970, a complete absence 
of any evidence of chronic complaints of or audiometric 
findings of hearing loss to any degree until the veteran 
submitted a report of private examination in 2003, a period 
of some 33 years.

The veteran's DD Form 214 does confirm that he served a tour 
in the Republic of Vietnam for a period of just under nine 
months for which he was awarded the Aircraft Crewman Badge 
and Bronze Star Medal with V device.  His military 
occupational specialty was listed as helicopter repairman, 
but his decorations indicate that he served aboard 
helicopters in combat with the enemy.  

The veteran submitted a copy of a November 2003 report of 
private medical examination.  The attached audiometric 
examination showed that the veteran did meet, for the first 
time, the requirements for recognition of hearing loss 
disability under 38 C.F.R. § 3.385 for each ear.  Speech 
discrimination was 88 percent for the right ear and 84 
percent for the left.  The examining physician wrote that 
when the veteran went into the service "he had normal 
hearing."  He further wrote that "apparently shortly before 
coming out a hearing test showed rather severe hearing loss. 
. . ."  He wrote that the veteran "flew helicopters and 
because of the position of the transmission, he feels that 
this damaged his left ear more than his right ear."  
Examination of the ears was otherwise normal without 
identifiable abnormality.  He reported that audiometric 
examination revealed hearing loss for each ear which was 
consistent with the separation examination to the extent that 
the left ear was worse than the right.  This physician wrote 
that the veteran had not been exposed to significant noise 
since separation, and it was very likely that this was the 
cause of hearing loss.  The diagnosis was actually hearing 
loss likely "related to noise."  

In February 2005, the veteran was provided with a VA 
audiometric examination which included a review of his claims 
folder.  The VA audiologist noted that the veteran's physical 
examination for induction in 1968 clearly revealed a 40-
decibel threshold for the left ear at 4,000 Hertz.  Current 
examination of the veteran's hearing confirmed that he met 
the decibel threshold requirements for recognition of hearing 
loss disability for each ear, but speech discrimination 
scores were notably 100 percent bilaterally.  Again, physical 
examination of the ears was essentially normal.  

The VA audiologist noted the veteran's combat service in the 
military and pointed out that he did wear a flight helmet 
during flight operations.  She wrote that after military 
service, the veteran did mostly farm work with some truck 
driving, and that he hunted.  It was the VA audiologist's 
conclusion from current examination and review of claims 
folder that the veteran certainly had left ear hearing loss 
at the time he was enlisted for service.  She also concluded 
that there was no evidence that this hearing loss was 
aggravated during service.  She noted that the veteran did 
not have right ear hearing loss prior to service or during 
service.  She noted a suspicion that the 1971 audiogram taken 
20 months after service may not have been accurate, obviously 
because it was not consistent with two previous audiograms 
during service.  She found that the veteran did have some 
civilian occupational and recreational noise exposure, and 
that it was less than likely that current hearing loss was 
the result of military noise exposure.

The Board finds that a clear preponderance of the evidence on 
file is against the veteran's claim for service connection 
for bilateral hearing loss.  First, the objective audiometric 
examinations taken at enlistment and separation show normal 
hearing at the relevant frequencies for speech, except for a 
40-decibel threshold for the left ear at 4,000 Hertz at the 
time of enlistment which had improved to 35 decibels at the 
time of service separation.  Coupled with this is the fact 
that the veteran specifically reported that he did not have 
any trouble with his ears or hearing loss in each service 
examination on file, and there is otherwise a complete 
absence of any complaints or findings of hearing loss at any 
time during service.  The Board concurs with the VA 
audiologist's opinion that the November 1971 examination for 
enlistment in the Army National Guard does not appear to be 
accurate since it is fairly inconsistent with both prior 
service examinations.  Nonetheless, that audiometric 
examination from 1971 showed entirely normal hearing for each 
ear some 20 months after the veteran was separated from 
service, and again the veteran did not complain of hearing 
loss at the time of that examination.

Although the veteran submitted the report of private 
audiometric examination which included an opinion supportive 
of his claim, there is no indication that this doctor had 
access to and review of the entire clinical record which was 
made available to the VA audiologist.  That private 
examination also includes several misstatements of fact.  
Essential among these misstatements is the private doctor's 
conclusion that the veteran had normal hearing when he 
entered service.  This is patently not the case, because the 
enlistment examination clearly noted a 40-decibel threshold 
for the left ear prior to the veteran's actual enlistment.  
The veteran apparently told this private physician that he 
believed that left ear hearing loss was worse because of the 
position of transmissions in the helicopters he served in, 
but it is clear that the veteran entered the military service 
with preexisting left ear hearing loss, at least at 4,000 
Hertz.  

The private physician also reported that "apparently" 
sometime before service separation a hearing test showed 
rather severe hearing loss, but no such objective testing is 
included in the service medical records, and the Board can 
only conclude that this physician based this statement solely 
on the fact that the veteran told him that it was true.  
There is certainly no examination conducted during service 
which showed that the veteran had severe hearing loss for 
either ear, other than the left ear hearing loss at 4,000 
Hertz which preexisted service and which was certainly not 
aggravated by service since the pure tone decibel threshold 
at 4,000 Hertz was actually better at service separation than 
at enlistment.  

Finally, the private physician concluded that the veteran had 
not been exposed to any significant noise since discharge, 
and this is also inconsistent with the evidence on file.  At 
the time of VA examination, the veteran reported that he had 
worked after service mostly in farming but that he also drove 
trucks and hunted.  Additionally, an August 2000 VA social 
and industrial survey included the veteran's report of post-
service employment as working prior to service in a "shake 
mill," and subsequent to service for a meat packing company, 
a sheet metal company, a farmer, in the "dog business," and 
finally in a bar and café.  

The Board also notes that in February 2001, the veteran 
reported to a counselor that before service separation, his 
hearing had been tested "in the field" which he alleged 
documented a hearing loss.  He reported that upon discharge, 
"the results were altered by a technician so he could be 
immediately released."  The Board does not accord this 
statement any degree of credibility because the Board is 
unaware of any method for providing an audiometric 
examination for hearing "in the field."  The only type of 
testing of hearing in the field could be that provided by 
whispered and spoken voice, and of course, such testing is 
known to be unreliable and particularly subjective in nature.

Accordingly, for these reasons, the Board finds that the 
private audiological examination from 2003 is entitled to 
little evidentiary weight.  It does show objective hearing 
loss in 2003, 33 years after the veteran was separated from 
service, and it does attribute hearing loss to exposure to 
loud noise which is certainly consistent with findings of the 
February 2005 VA audiological examination.  However, the 
latter examination attributed the veteran's hearing loss to 
post-service noise exposure, and the evidence on file 
certainly supports this latter conclusion.

The Board has considered the provisions of 
38 C.F.R. § 1154(b) which provides that in cases where a 
veteran claims disability associated with combat with the 
enemy, VA will accept as sufficient proof of service 
connection of any disease or injury alleged to have been 
incurred or aggravated by such combat service, satisfactory 
lay or other evidence of service incurrence or aggravation, 
if that evidence is consistent with the circumstances and 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or 
aggravation.  However, that provision of law is principally 
applicable to deciding cases where there is an absence of 
medical or other records.  In this case, there is objective 
audiometric examination evidence both at enlistment and 
separation which is essentially consistent.  The service 
medical records do not appear to be incomplete, and they 
contain no complaints or findings of hearing loss, other than 
a preservice left ear hearing loss at 4,000 Hertz.  Again, 
these records include the veteran's own affirmative 
statements of having no complaints of hearing loss.  The 
Board acknowledges that hearing loss may certainly result 
from exposure to acoustic trauma during military combat 
service.  However, a clear preponderance of the objective 
evidence on file is against a finding that current hearing 
loss is attributable to incidents of the veteran's military 
service.  

ORDER

New and material evidence has not been submitted to reopen a 
claim for service connection for tinnitus, the claim is not 
reopened, and the appeal is denied.  

Entitlement to service connection for bilateral hearing loss 
is denied.  


	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


